



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Armstrong, 2012
    ONCA 57

DATE: 20120130

DOCKET: C51658

OConnor A.C.J.O., MacPherson J.A. and OConnor
    J. (
ad hoc
)

BETWEEN

Her Majesty the Queen

Respondent

and

Justin Armstrong

Appellant

Dale E. Ives, for the appellant

Grace Choi, for the respondent

Heard and released orally:  January 27, 2012

On appeal from the conviction entered on November 3, 2009
    and the sentence imposed on December 8, 2009 by Justice Wayne Rabley of the Ontario
    Court of Justice.

ENDORSEMENT


[1]

The appellant was convicted of robbery of a convenience store. 
    The Crown alleged he was a party by having scouted out the store before the
    robbery.

[2]

The appellant argues that the trial judge misapprehended some
    evidence and did not give effect to other evidence that could have raised a
    reasonable doubt.  We see no basis to interfere.

[3]

The trial judge did not misapprehend any of the evidence that was
    essential to his finding of guilt, nor any evidence that could possibly have
    affected the outcome.

[4]

The case against the appellant was overwhelming.  The store clerk
    knew the appellant who was a regular customer.  He identified the appellant as
    the person who entered the store and left without buying anything shortly
    before the masked robber entered.  Neighbours living close to the store
    testified about seeing the interactions of two men outside the store just
    before one of them put a black shirt around his face in the presence of the
    other.

[5]

After the masked man came out of the store, witnesses at various
    vantage points observed two men running away from the store and eventually into
    the back unit of 110 Delaware Street.  Within minutes, the police found two men
    in that unit, one of whom was the appellant.  There was evidence that the two
    men had been cutting or shaving their hair and changing their clothes in the
    unit.  The police found a roll of cash totalling $270 underneath a laundry
    basket in a cupboard.  This was the amount the store owner estimated was stolen
    during the robbery.

[6]

The appellant also argues that the trial judge wrongly used the
    appellants utterances to the police to draw an inference of guilt.  We do not
    agree with this argument.  In any event, there was no prejudice.  The remaining
    evidence was overwhelming as to the appellants guilt.

[7]

In the result, the appeal is dismissed.

Dennis OConnor
    A.C.J.O.

J.C. MacPherson J.A.

OConnor J. (
ad hoc
)


